DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 3 and 12, the terms “virtual biometric data” and “a subset of the virtual biometric data” are used.  It is not clear what these terms mean.  The specification recites that, “a first trained correlator receives the first input and generates virtual biometric data”.  However, claim what generated something does not make it clear what it is.  In the absence of a specification definition and no immediate definition upon an Internet search, for the purposes of examination, the examiner will consider “virtual biometric data” to be biometric data stored virtually.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Geisner et al. (US PG pub 2013/0007013) in view of Aghdaie et al. (US PG pub 2018/0369696)

Geisner et al. shows all of the limitations of the claims except for specifying that a final output data relating to an emotionally driven likelihood of the user subsequently quitting a current game session, a likelihood above a threshold value of the current user quitting, and proportional to how soon the user is likely to quit.
Geisner et al. shows
In regards to claims 1 and 14-15,
A game selection system for matching a current user to a subsequent game session, ([0018], “As a more specific example, a player's experiences while playing a specific other user or users in a game match may be tracked.  At the end of the match, the player's skill level mismatch may be weighted against all other players in that match, creating a localized ranking system.  This data may be used in subsequent matching of users in the player's immediate and extended social network.”)
comprising 
one or more conventional videogame controllers (gaming devices 104 and 108) operable to provide data to the game selection system;  
one or more correlators (Server 202, [0022], “Any suitable attributes may be tracked and stored.  For example, attributes such as emotional responses, personalities, and temperaments of a user as determined through detection of animated voice inflection, speech recognition, player posture changes, facial expression recognition, pupil dilation, voice volumes, text chat analysis, etc. may be tracked and stored while a user plays another user in a game.”) trained to 
receive as a first input data (see sensors 124 and 128 with paragraph [0014]) relating to a user's interaction with the one or more videogame controllers during a current game session, and 
generate as a final output data (from above, the final data consists of the current sensed attributes along with user profiles, see [0025]) based on the data relating to the user’s interaction with the one or more videogame controllers during the current game session (The collected user data is considered to be data from the “current” game session and the data or final output data is used in subsequent game sessions); and 
a modification processor configured to modify a parameter related to matching the current user to a subsequent game session in response to the final output data. (From [0018], “This data may be used in subsequent matching of users in the player's immediate and extended social network.”)
 

In regards to claim 2,
one trained correlator that receives the first input and generates the final output data. (see above, server 202)

In regards to claim 3,
a first trained correlator that is trained to relate one or more inputs from a videogame controller to data from one or more biofeedback sensors (see above, a first component of server 202.  Paragraph [0014] shows that sensors 124 and 128 can be biometric sensors. Server 202 receives sensor input and generates a virtual record) that receives the first input and that generates virtual biometric data therefrom;  and 
a second trained correlator (see above, a second component of server 202.)   that receives as an input at least a subset of the virtual biometric data, and generates the final output data. (see above for final output data)
 
In regards to claim 5,
the final output data indicates an estimation of an emotional state of the current user. ([0022], “For example, attributes such as emotional responses, personalities, and temperaments of a user as determined through detection of animated voice inflection, speech recognition, player posture changes, facial expression recognition, pupil dilation, voice volumes, text chat analysis, etc.” )

 

In regards to claim 7,
in which one or the conventional videogame controller is one selected from the list consisting of: 
i. a handheld videogame controller;  
ii.  a head mounted display;  and 
iii.  a video camera. 
(see paragraph [0014], “hand-held input devices such as game controllers”)
 
In regards to claims 8 and 10-11,
in response to final output data indicating, the modification processor is configured to temporarily reduce the effective skill level of the user for the purposes of selecting the next game or other players for the user.   ([0020], “The database 210 may store information global and/or local player attributes and use them to classify users in negative match groups.  Further, the negative matching engine may perform different rankings for global and local attributes.”  The change in ranking or defined skill level or user character class of the user is used to determine the next match.)

In regards to claim 12,
 a first correlator is trained with target biometric feedback data and corresponding conventional videogame controller input data, to generate virtual biometric data in response to conventional videogame controller input data; and 
a second correlator is trained with one or more from the list consisting of: 
i. when a user quits the game;  and 
ii.  an emotional state of the user as target data;  and one or more from the list consisting of: (see emotional state above)
i. biometric feedback data;  and 
ii.  virtual biometric data generated by the first trained correlator, as input data, to generate the final output data. ([0014], biometric sensors)
 

Aghdaie et al. teaches, 
In regards to quitting in claims 1, 4, 6, 13, 14, and 15
[0032], “For example, if an analysis of the user interaction information of the user indicates that the user tends to play the video game with other users that use melee-based characters, but will quit the game or match at a higher than average rate when paired with users that use range-based characters, the user may be associated with a user cluster that indicates a teammate preference for users who use melee-based characters.”  Quitting indicates an estimation of the likelihood of being tired, frustrated or bored.
[0005], “The predicted retention rate may indicate an amount of time each user from the plurality of users will play the video game.  Moreover, the method may include determining whether the predicted retention rates of the plurality of users satisfy a retention threshold.”

Based on the teaching of Aghdaie et al., it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the Geisner et al. to incorporate a final output data relating to an emotionally driven likelihood of the user subsequently quitting a current game session, a likelihood above a threshold value of the current user quitting, and proportional to how soon the user is likely to quit in order to keep the user from quitting.

Response to Arguments
Applicant's arguments, filed 6/8/22 and enacted by 7/8/22 RCE, have been fully considered but they are not persuasive.

In regards to 35 USC 112, the proposed claims and the arguments further define how "virtual biometric data" is generated.  It was clear prior to the amendment how the "virtual biometric data" is generated.  It is still not clear what it is.

In regards to argument 1, applicant asserts that the Geisner reference does meet the full limitations of the claimed correlator.  This is off point.  The 103 rejection is the rejection of record and the combination of references does meet the broad claim language.

In regards to argument 2, applicant asserts that the Geisner sensors 124 and 128 do not meet the limitation of "a first input data relating to a user’s interaction with the one or more videogame controllers during a current game session"  It is very clear from figure 1 and paragraph [0014] that this broad limitation is met.

In regards to argument 3, applicant asserts that, "The Examiner asserts that paragraph 0025 of Geisner (U.S. 2013/0007013) discloses generating [by the trained correlator] output data as claimed. Applicant respectfully traverses."  This is off point.  The 103 rejection is the rejection of record and the combination of references does meet the broad claim language.

In regards to argument 4, applicant asserts that the limitation, "to modify a parameter related to matching the current user to a subsequent game session in response to the final output data." is not shown.  For clarity the entire paragraph [0018] is cited.  

"[0018] As a more specific example, a player's experiences while playing a specific other user or users in a game match may be tracked.  At the end of the match, the player's skill level mismatch may be weighted against all other players in that match, creating a localized ranking system.  This data may be used in subsequent matching of users in the player's immediate and extended social network.  For example, if the player plays against a friend and a friend of the friend and the friend of the friend always outperforms the player in a specific game, then the player and the friend of the friend may be classified as part of a negatively matched group for that particular game."

It appears clear that the "this data" is the current status, which can change or be modified in subsequent matching.  The example provides modifying a classification to a negatively matched group for that particular game.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A CUFF whose telephone number is (571)272-6778.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL A CUFF/Primary Examiner, Art Unit 3715